Citation Nr: 1541186	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas VA Healthcare System in
Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from March 19, 2008 to May 29, 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) North Texas VA Healthcare System in Dallas, Texas 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A clothing allowance is paid if one of three criterion is satisfied. 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2015).  The first criterion is that the Veteran, because of a service-connected disability or disabilities constituting loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  Such must be established during a VA examination or an examination or hospital report from any government or private institution.  The second criterion is that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  Both the second and third criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.

The Veteran contends that his bilateral knee braces have plastic handles and metal rods which wear out his clothing.  The AOJ indicated that there were no exposed metal hinges, but did not comment further as to any wear or tear caused by other parts of the braces.  The Veteran maintains that he has always received a clothing allowance based on these braces.  There is no evaluation addressing whether the Veteran's knee braces cause the damage, as claimed. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate examination by a VA examiner, the Chief Medical Director or his/her designee to address whether the Veteran's knee braces result in wear and tear to the Veteran's clothing.  The examiner should indicate if the knee braces are prescribed specifically for service-connected disabilities.  The Veteran should be asked to bring to the examination the affected clothing, as claimed.  If there is wear and tear due to prescribed braces for service-connected disabilities, the examiner should certify any such wear and tear to the Veteran's clothing was caused by his prescribed braces for service-connected disabilities.

The report of examination should include a complete rationale for all opinions expressed. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

